                                                                                         Case 4:20-cv-04887-JSW Document 31-41 Filed 07/31/20 Page 1 of 12



                                                                                     1

                                                                                     2

                                                                                     3

                                                                                     4

                                                                                     5

                                                                                     6

                                                                                     7

                                                                                     8                          IN THE UNITED STATES DISTRICT COURT
                                                                                     9                 IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                                    10   NATIONAL ASSOCIATION OF                            Case No. 4:20-cv-4887-JSW
                                                                                         MANUFACTURERS, CHAMBER OF
                                                                                    11
M C D ER MOTT W IL L & E MER Y LLP




                                                                                         COMMERCE OF THE UNITED STATES                      DECLARATION OF C. SCOTT
                                                                                         OF AMERICA, NATIONAL RETAIL                        CORLEY IN SUPPORT OF
                                                                                    12   FEDERATION, TECHNET, and INTRAX,                   PLAINTIFFS’ MOTION FOR A
                                     A T T OR N E Y S A T L AW




                                                                                         INC.,                                              PRELIMINARY INJUNCTION
                                                                 M E N L O P AR K




                                                                                    13
                                                                                                           Plaintiffs,
                                                                                    14
                                                                                                v.
                                                                                    15
                                                                                         UNITED STATES DEPARTMENT
                                                                                    16   OF HOMELAND SECURITY,
                                                                                         UNITED STATES DEPARTMENT
                                                                                    17   OF STATE; CHAD F. WOLF,
                                                                                         in his official capacity as Acting Secretary of
                                                                                    18   Homeland Security; and, MICHAEL R.
                                                                                         POMPEO, in his official capacity as Secretary
                                                                                    19   of State,
                                                                                    20                     Defendants.
                                                                                    21

                                                                                    22
                                                                                                I, C. Scott Corley, declare as follows:
                                                                                    23
                                                                                                1.      I am the Executive Director of the Compete America Coalition, a coalition of
                                                                                    24
                                                                                         companies and associations that focuses on the need for the United States to obtain and retain
                                                                                    25
                                                                                         high-skilled domestic and international talent in order for American employers to continue to
                                                                                    26
                                                                                         innovate and create jobs in the United States. Compete America members have collaborated for
                                                                                    27
                                                                                         over 20 years to work with successive administrations and Congress to promote the global
                                                                                    28
                                                                                                                                                                 CORLEY DECLARATION
                                                                                                                                                                (NO. 4:20-CV-4887-JSW)
                                                                                         Case 4:20-cv-04887-JSW Document 31-41 Filed 07/31/20 Page 2 of 12



                                                                                     1   mobility of talent, protect the integrity of the employment-based high-skilled immigration system,
                                                                                     2   and enhance the education and training of domestic talent. The facts set forth in this declaration
                                                                                     3   are based on my personal knowledge and, if called to testify to their truth, I could and would
                                                                                     4   competently do so.
                                                                                     5          2.      In mid-May 2020, while President Trump was considering whether the April 22
                                                                                     6   Presidential Proclamation should be amended to include a nonimmigrant visa ban, Compete
                                                                                     7   America prepared a letter and Appendix presenting data points and information on high-skilled
                                                                                     8   nonimmigrants. The letter, for consideration by the Trump administration, was drafted to explain
                                                                                     9   why foreign professionals coming to the United States on nonimmigrant visas are key to
                                                                                    10   industries currently keeping our economy operating and keeping an increasing number (according
                                                                                    11   to the Bureau of Labor Statistics) of Americans employed, and why these sectors and their
M C D ER MOTT W IL L & E MER Y LLP




                                                                                    12   employees, including nonimmigrant visa holders, will be absolutely critical to President Trump’s
                                     A T T OR N E Y S A T L AW
                                                                 M E N L O P AR K




                                                                                    13   plan for economic recovery for the remainder of calendar year 2020. Compete America member
                                                                                    14   associations then asked other employers and industry associations and other peer groups across
                                                                                    15   the country to consider co-signing the letter.
                                                                                    16          3.      The final letter and Appendix with sourced facts is attached hereto as Exhibit 1.
                                                                                    17   The letter was co-signed by 324 employers and trade, industry, and higher education associations
                                                                                    18   and groups across the US economy focused on the high-skilled workforce and described how
                                                                                    19   highly skilled foreign professionals play an essential role in American prosperity, our success as a
                                                                                    20   nation of innovators, and US worker employment and opportunity. We urged the President to
                                                                                    21   avoid outcomes, even for temporary periods, that restrict employment-authorization terms,
                                                                                    22   conditions, or processing of nonimmigrants.
                                                                                    23          4.      The view of the 324 signatories was that presidential decisions restricting
                                                                                    24   nonimmigrant visa usage “are likely to result in unintended consequences and may cause
                                                                                    25   substantial economic uncertainty if we have to recalibrate our personnel based on country of
                                                                                    26   birth.” For example, many US firms across sectors base R&D in the US but conduct those efforts
                                                                                    27   without regard to national borders, with American staff collaborating with testing or engineering
                                                                                    28   centers around the world.       Often final product testing or production rollout in the U.S.

                                                                                                                                          -2-                        CORLEY DECLARATION
                                                                                                                                                                    (NO. 4:20-CV-4887-JSW)
                                                                                         Case 4:20-cv-04887-JSW Document 31-41 Filed 07/31/20 Page 3 of 12



                                                                                     1   necessitates teams of high-skilled professionals, including individuals who must seek
                                                                                     2   nonimmigrant visa issuance, gathering at various US facilities at specified times. Delays in
                                                                                     3   product development, manufacturing, and other endeavors is inevitable and unavoidable when
                                                                                     4   staffing is driven by nationality, sometimes at great cost.
                                                                                     5          5.      On May 21, 2020, I sent the final letter with appendix (attached hereto as Exhibit
                                                                                     6   1) to a number of White House staff and politically-appointed staff and officials explaining that
                                                                                     7   artificial constraints to the high-skilled workforce are of great concern to the public.
                                                                                     8

                                                                                     9          I declare under penalty of perjury that the foregoing is true and correct.
                                                                                    10

                                                                                    11
M C D ER MOTT W IL L & E MER Y LLP




                                                                                    12   Dated: July 29, 2020
                                     A T T OR N E Y S A T L AW




                                                                                                Washington, DC                            ______________________________
                                                                 M E N L O P AR K




                                                                                    13                                                     C. SCOTT CORLEY
                                                                                    14

                                                                                    15

                                                                                    16

                                                                                    17

                                                                                    18

                                                                                    19

                                                                                    20
                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28

                                                                                                                                         -3-                            CORLEY DECLARATION
                                                                                                                                                                       (NO. 4:20-CV-4887-JSW)
Case 4:20-cv-04887-JSW Document 31-41 Filed 07/31/20 Page 4 of 12




            Corley Declaration
                      Exhibit 1
       Case 4:20-cv-04887-JSW Document 31-41 Filed 07/31/20 Page 5 of 12




                                              May 21, 2020


The Honorable Donald J. Trump
President of the United States of America
The White House
Washington, DC 20500

The Honorable Secretary Michael Pompeo
Department of State
2201 C Street, NW
Washington, DC 20520

The Honorable Secretary Eugene Scalia
Department of Labor
200 Constitution Avenue, NW
Washington, DC 20210

The Honorable Acting Secretary Chad Wolf
Department of Homeland Security
Washington, DC 20528



Dear Mr. President and Honorable Secretaries,

The undersigned organizations, speaking for a variety of sectors and geographies across the American
economy, and small, medium, and large employers, are writing about the importance of the high-skilled
workforce to America’s economic recovery. In particular, the undersigned represent employers that rely
on a highly skilled, college-educated, science and engineering workforce, including nonimmigrant
professionals, to innovate, produce, research, develop, and lead. At this critical juncture in our nation’s
history, the ability to continue to do so is in the national interest.

We urge you to avoid outcomes, even for temporary periods, that restrict employment-authorization
terms, conditions, or processing of L-1, H-1B, F-1, or H-4 nonimmigrants. Constraints on our human
capital are likely to result in unintended consequences and may cause substantial economic uncertainty
if we have to recalibrate our personnel based on country of birth.

We join you in your continued commitment to protect the health and economic well-being of
Americans, and hope our attached Appendix is helpful as you consider weighty judgments on how to
navigate this important moment.

Respectfully submitted,

324 employers and trade, industry, and higher education associations and groups across the American
economy focused on the high-skilled workforce (signatory list follows Appendix)
           Case 4:20-cv-04887-JSW Document 31-41 Filed 07/31/20 Page 6 of 12


                                                 APPENDIX
    Importance to the nation of the STEM workforce and avoiding artificial constraints to this workforce

   IMPORTANCE OF THE COLLEGE-EDUCATED STEM WORKFORCE, INCLUDING NONIMMIGRANTS

STEM Jobs. It has been well-understood in the post-World War II era that the STEM workforce is of
particular interest to all developed economies because of its central role in fostering innovation, economic
competitiveness, and national security. The centrality of the STEM workforce across the American economy is
evidenced by the fact that in the 21st century Americans with university STEM degrees are called upon to use
their quantitative skills in finance, public administration, professional services, manufacturing, information,
education, health care, transportation, and retail, in addition to high-tech, as the Census Bureau has explained.
However, over the years, computer-related professional job openings have outstripped the availability of
qualified Americans to fill those positions. For this reason, the Department of Homeland Security reports that
66% of all H-1B approvals are in computer-related occupations and, correspondingly, the Department of Labor
reports that 60% of Permanent Labor Certifications approved to sponsor new green card holders are in the
computer and mathematical occupations, with most such labor certifications filed on behalf of H-1B visa
holders. Importantly, when Department of Labor wage data on H-1B workers is compiled, as the Cato Institute
did for a May 2020 article, “the unequivocal takeaway from the data is that H-1B employers are, on average,
paying a premium for many of their foreign workers.” Today, the unemployment rate in computer occupations
remains low, at about 2.8% through April 2020, according to a May 2020 analysis of government occupational
level data.

Innovation. Foreign-born STEM professionals have had a positive impact on the American economy. As
described in a July 2019 economic study on the impact of highly-skilled STEM immigration on the U.S.
economy, the foreign-born share of STEM professionals in the United States increased from about 16% to 24%
over the period 2000 to 2015 creating an estimated benefit of $103 billion for American workers almost all
“attributed to the generation of ideas associated with high-skilled STEM immigration which promotes the
development of new technologies that increase the productivity and wages of U.S.-born workers.” An
economic report on global talent and U.S. immigration policy published in April 2020 highlights that when
looking at the net global migration of inventors from 2000 to 2010 China and the United States are at opposite
ends of the spectrum, where China receives virtually no immigrant inventors and instead possesses the largest
number of natives moving to other countries to become inventors elsewhere. The United States dwarfs all
other 26 advanced economies in the world in welcoming new inventors, with about ten times that of Germany,
the next highest country. Indeed, economists from George Borjas in June 1986 (National Bureau of Economic
Research) to those at the Census Bureau and George Mason University in February 2019 (IZA - Institute for
Labor Economics) to William Kerr in April 2020 (Harvard Business School) have consistently found that for
immigrants coming to America their propensity toward innovation, as well as entrepreneurship, is higher than
for U.S.-born workers. We want to continue to harness that innovation and entrepreneurship for America and
Americans, and we’re sure the administration wants the same.

Nonimmigrants. Among the nonimmigrant classifications that play a role in providing access to this STEM
workforce for American employers, three classifications have been most critical and have been tools in our
toolbox for decades: the L-1, H-1B and F-1 nonimmigrant classifications.

    o   Created by Congress in 1970, over the last 50 years the L-1 visa category has been available to
        facilitate international transfers of existing employees to the United States within related firms. A
        cornerstone of business operations for those that do business both in the United States and abroad
        has been the ability to transfer current staff that are managers, executives, and specialized knowledge
        personnel across national boundaries in order to harmonize operations, expand markets, service
        clients, and share knowledge.


                                                                                                                2
           Case 4:20-cv-04887-JSW Document 31-41 Filed 07/31/20 Page 7 of 12


    o   Established in the 1952 rewrite of the nation’s immigration laws, for over 65 years the H-1 visa
        classification has existed to allow U.S. employers to hire professionals born outside our country. Since
        1990, this category has been subject to numerical limits and a labor condition application, and the
        category has been designated as the H-1B visa.
    o   In August 1947 the Department of Justice promulgated a regulation permitting "employment for
        practical training" for international students, after completion of the student’s regular course of study.
        For over 70 years, a program allowing such post-completion employment authorization for
        international students has continued, now through Department of Homeland Security regulations
        governing F-1 nonimmigrants.

The stability of America’s workforce – including L-1, H-1B, and F-1 nonimmigrants – cannot be more important
than at this very moment when the Trump administration and the entire nation look to our companies to
reinforce the backbone of the national economy.

IMPORTANCE OF AVOIDING UNNECESSARY CHURN IN THE COLLEGE-EDUCATED STEM WORKFORCE,
INCLUDING NONIMMIGRANTS

Churn. Economists define “churn” as hiring for replacement, which means that a prior worker, being replaced,
left voluntarily or was terminated. Turnover may come about because employers grow and shrink, but more
frequently because of churn. Separations in the employment relationship that occur based solely on changed
agency policy choices governing nonimmigrant employment authorization create additional churn and result in
inefficiency. Thus, at this critical juncture in our nation’s economic life, creating government-mandated churn
in our human capital creates significant risks because the ramifications of those decisions will quickly reach
into our capacity and productivity.

L-1. Narrowing access to L-1 intracompany transfers is a significant concern as we respond to Covid-19
challenges, because appropriate use of the L-1 classification by employers plays a direct role in supporting job
creation and job retention in the United States, as well as expanding U.S. advanced manufacturing, continuing
U.S.-centered research and development, increasing exports from the U.S., and encouraging foreign direct
investment into the U.S. Multinational companies, of the type that might qualify to use the L-1 category,
employ about one-quarter of all U.S. private sector employees. The impact of business disruption to a group
of firms that play such an outsized role in the economy is significant.

With regard to U.S.-based R&D, an economist at the Wharton School of the University of Pennsylvania
assessed Department of Commerce data in a February 2020 study and found restrictive high-skilled
immigration policies encouraged multinational companies to off-shore R&D efforts. As the Wharton
economist explains, “From a nationalistic perspective, this is problematic; if skilled foreign-born workers are at
a U.S. firm’s foreign affiliate instead of in the U.S., the innovative spillovers that they generate will go to
another country instead.” The National Science Foundation's 2020 reports show that the U.S. performs one-
quarter of global STEM R&D, the largest percentage for any single nation; that STEM R&D performed in the
U.S. increased sharply in 2017, up 10% when compared to 2015 and 34% higher than 2010; that 73% of all
development research in the U.S. is performed by private sector businesses; and that U.S. multinational firms
are responsible for 80% of such private R&D in the U.S. Changing long-standing immigration policies risks
many unintended consequences, including disruption of these positive trends.

H-1B. Temporarily or indefinitely eliminating or reducing the H-1B program or discouraging its use would not
create or leave more jobs for U.S. natives and would risk reducing growth and productivity. The University of
Chicago did a survey in February 2017 through its Initiative on Global Markets (IGM Forum), asking its panel of
economists from Yale, MIT, Princeton, Berkeley, Harvard, and Stanford about the following premise: “If the
U.S. significantly lowers the number of H-1B visas now, employment for American workers will rise materially
over the next four years.” None (0) of the economists agreed with the premise, 81% disagreed, 19% were

                                                                                                                   3
              Case 4:20-cv-04887-JSW Document 31-41 Filed 07/31/20 Page 8 of 12


uncertain. A May 2017 economic study on firm dynamics and immigration found that completely eliminating
the H-1B category would ultimately result in a 3.7% decrease in GDP. An August 2018 economic study on the
relationship between H-1B visa petitions and the entry of new products and exit of outdated products (product
reallocation) concluded that firm-level analysis shows H-1B visa petitions are associated with higher rates of
product reallocation. Generating product reallocation is one measure to identify where smaller, incremental
innovations are occurring. In a seminal economic evaluation of H-1B visas and productivity in 219 American
cities, published in the Journal of Labor Economics in July 2015, economists concluded that their simulations
showed an increase of H-1B visa holders in a city explained increased productivity. Specifically, the economists
found that “foreign STEM growth explained between one-third and one-half of the average Total Factor
Productivity growth during the period” 1990 to 2010. It seems the Trump administration should not initiate a
realignment of the H-1B category to respond to a downturn in the economy, especially because history shows
us that H-1B demand from employers is tightly connected to market forces. 1

OPT. As the number of U.S. postsecondary STEM degrees attained by F-1 nonimmigrants has steadily grown,
the Optional Practical Training (OPT) program, to include the STEM OPT extension, has correspondingly
become a significant pipeline for the U.S. STEM workforce. As explained by CRS in November 2019, from
school year 88-89 (the earliest year for which annual data are available) to school year 16-17 (the most recent
year for which data are available) there has been a 315% increase in STEM degrees awarded in the U.S. to
foreign students, most of which is at the graduate level. When the Business Roundtable of American CEOs
(BRT) partnered with the Interindustry Forecasting Project of the University of Maryland (Inforum) to assess
the OPT program the resulting December 2018 report showed a negative impact to the U.S. economy should
OPT participation be reduced. The BRT-Inforum modeling showed, among other things, a loss of 443,000 jobs
over a decade, including 225,000 jobs held by native-born workers. Relatedly, an economist's study in March
2019, analyzing unemployment among STEM workers in 102 metro areas, concluded that unemployment rates
are lower in areas with larger numbers of F-1 nonimmigrants doing OPT as a share of workers in STEM
occupations. When the Niskanen Center reported on its OPT research in March 2019 its data suggest that 10
additional OPT participants working in a core-based statistical area (CBSAs are aggregated metropolitan areas)
leads to 5 additional patents originating in that CBSA. The economic risk of taking steps that might dilute the
utility of OPT as a pipeline is further highlighted by a policy brief from October 2018 that illustrated that 22% of
America’s billion-dollar start-ups had at least one immigrant founder that first came to the U.S. as an
international student.

H-4. Lastly, we draw attention to H-4 dependent spouses of the H-1B professionals we are sponsoring for
green card status. These H-4 visa holders are permitted to work when they are waiting in long immigrant visa
backlogs after the sponsoring employers have completed all legal hurdles to classify the H-1B professional as
an immigrant. Economists conducted a cost-benefit analysis in April 2019 on whether H-4 spousal work
authorization rules should be rescinded, and found that rescinding the H-4 employment authorization
regulation would cost the U.S. economy some $7.5 billion including loss of employment for American workers
employed by the 2% of H-4 workers that have started their own businesses and employ 5 workers on average.
The same economists found that 66% of employed H-4 visa holders held a job in a core STEM field, another
16% in business, finance, or management, and another 8% were health care professionals or health care
support workers.



1 The only three fiscal years since FY1997 where cap-subject H-1B petitions did not exceed the numerical limit at some time prior to the end of
the fiscal year were FY2000, 2001 and 2002, years for which Congress had temporarily increased the H-1B cap to 195,000 in response to the
dotcom explosion. Because the new numbers became available only as the dotcom bubble burst, cap-subject H-1B filings in those three fiscal
years were 163,600, 79,100, and 78,000 respectively – with decreasing numbers, well under the cap in each successive year. Similarly,
following the 2008 great recession, H-1B filings were significantly down such that the numerical limits were not met in April (H-1B cap-subject
filings are made in April for the government’s fiscal year beginning October 1 of that calendar year). The so-called “regular cap” of 65,000 H-1B
petitions was met in December 2009, January 2011, November 2011, and June 2012 for, respectively, FY2010, 2011, 2012, and 2013. When the
economy is stronger, numerical H-1B limits are met in April, as in calendar years 2008 and 2009 (for FY2009 and 2010) and calendar years 2014
to the present (for FY2015 to 2021).

                                                                                                                                                4
                Case 4:20-cv-04887-JSW Document 31-41 Filed 07/31/20 Page 9 of 12


                                                     SIGNATORIES

1871 – Chicago’s Technology & Entrepreneurship Center          Ceva Logistics
ACE Physical Therapy and Sports Medicine Institute, Inc.       Chatanooga Technology Council
                               Adex Medical Staffing, LLC      Chr. Hansen, Inc.
                                                     Adobe     Cisco Systems Inc.
                             Advanced Polymer Coatings         Citadel Drilling
                                                     airCFO    CivilTech Engineering, Inc.
                                     Akamai Technologies       Clockwise Inc
                                              Altair Global    Colorado Technology Association (CTA)
                                             Amazon.com        Complete Genomics
                              American First Finance Inc.      Computer Measurement Group (CMG)
             American Immigration Lawyers Association          Computing Technology Industry Association
                                        Applied Value LLC      Connecticut Technology Council (CTC)
                                       APPS Solutions inc      Consonus Health
                                          Arch Group LLC       Consumer Technology Association
                                              Argo AI, LLC     Contentsquare
                                           Ariston Tek Inc     Credit Karma, Inc.
                      Arizona Technology Council (AZTC)        CrowdSmart
                                                      Asana    Cyclomedia Technology Inc.
                                  Aspen Technology, Inc.       Dashlane
                    Association of American Universities       Dedrone
       Association of Public and Land-Grant Universities       Deem, Inc.
                                                  Attentive    Dell Technologies
                                            Aulder Capital     Dematic
                                                    Aurora     Demon Oilfield Services Corp.
                          Avicenna Medical Systems, Inc.       Derakhshan Consulting LLC
                                        Avventis Tech Inc      DMG MORI USA, Inc.
                                     Axess North America       DoorDash
                  Baslee Engineering Solutions (BES), Inc      DotHouse Health
                                              Bates White      Dr. Schar USA
            BBVA Digital Bank - San Francisco Rep Office       Dropbox
                            Belcher Pharmaceuticals, LLC       DRS Engineering Inc.
                                    Benefit Resource, Inc.     DTC Global Services LLC
                               BIO-key International, Inc.     E.W. Howell Co., LLC
                                         BioBridge Global      E&M Electric and Machinery, Inc.
                                                    Biogen     Enanta Pharmaceuticals Inc
                               Biologique Recherche USA        Essence Corp
                                            Bloom Energy       ETS
                                                Bloomberg      Facebook
                                          Bluestone Lane       Far East Metals, Inc.
                                                   Box, Inc.   Fast
                                         Brandinc US, Inc      FEAM Maintenance/Engineering
                                            Briteskies, LLC    Finsight Group Inc
                             BSA | The Software Alliance       FirstPass Global, Inc
                                     Business Roundtable       Fitesa Simponville Inc
                            Cadence Design Systems, Inc.       FlagshipKansas.Tech
                     California Technology Council (CTC)       Forensic Fluids Laboratories
                        Carbon Health Technologies, Inc.       ForgeRock, Inc.
                                   Cardone Industries Inc      Fortress Engineering Ltd.
                                         censhare US Inc.      Furniture Design Studios, Inc

                                                                                                           5
Case 4:20-cv-04887-JSW Document 31-41 Filed 07/31/20 Page 10 of 12




                     Fusion Technologies Inc       KabanaSoft LLC
                                       FWD.us      KC Tech Council
                                       g2o, LLC    Khan Academy
                      Game Prophecies, Inc.        Kleiner Perkins
                  Garmin International, Inc.       Knoxville Technology Council
                                    GCP Tech       Kolla Soft Inc
                           Genius Minds LLC        Kong Dragon Capital Investment
                                   Getaround       Kongsberg Digital
                                        GitHub     L’Oreal Travel Retail Americas, Inc.
                                   Glamsquad       Laguro, Inc.
                    Global Business Alliance       LANXESS Corporation
            Global Engine Maintenance LLC          Lilu, Inc.
                             GN Hearing Care       LinkedIn
                     Golden Technology, Inc        Louis Dreyfus Company LLC
                                  Google, Inc.     LUCITO
                    Grandison Management           Lyft
                        Great Point Partners       Lynk Inc.
                Greater Memphis IT Council         MachiningCloud Inc
    Greater Nashville Technology Council           Madrona Venture Group
                 Green Village Concrete INC        MANN+HUMMEL Purolator Filters LLC
                             GreenShape LLC        Maryland Tech Council (MTC)
                            greight freight llc    Masimo Corporation
          Harco Manufacturing Group, LLC.          Massachusetts Technology Leadership Council (MassTLC)
                  HBPO North America, Inc.         Matician Inc
         Hennepin Healthcare System, Inc.          MBLM
                 Hewlett Packard Enterprise        McMillen Jacobs Associates
                               Himax Imaging       Medialocate, Inc
                                          Hired    Medium
                   Hirsch Bedner Associates        Microbiologics
                          Horizon Hydraulics       Micron Technology, Inc.
                                        HP Inc.    Microsoft Corporation
                                 HUMAC INC.        Mid-America Technology Alliance
  I&L Investments and Management, Inc.             Millbrook Revolutionary Engineering Inc
                    Idaho Tech Council (ITC)       Minnesota High Tech Association (MHTA)
      Illinois Technology Association (ITA)        Mokuni LLC
                                     iLogic inc    Montana High-Tech Business Alliance
Information Technology Industry Council            Monzlapur New York
                         InfoTech Resources        MUEngineers, Inc.
          Insight Venture Management LLC           NAFSA: Association of International Educators
                                      Instacart    NAM Info Inc
          Institute of International Bankers       Nasdaq
     Integrated Automation Systems, LLC            NationsBenefits LLC
                            Intel Corporation      NAVAC Inc.
                                          Intuit   Netgear, Inc.
                              IPEX Global Inc      Nevada Technology Association
                   Isthmus Engineering, Inc        New American Economy
                Jantzen Brands Corporation         New Jersey Tech Council (NJTC)
                           Juniper Networks        New Mexico Technology Council (NMTC)
                            Jyve Corporation       New York Tech Alliance

                                                                                                  6
                Case 4:20-cv-04887-JSW Document 31-41 Filed 07/31/20 Page 11 of 12


                                           NH Tech Alliance       Society for Human Resource Management
       North Carolina Technology Association (NC TECH)            SolarEdge Technologies
                    Northern Virginia Technology Council          Solution BI US Corp.
                                             Nova Credit Inc.     Sony Corporation of America
                                   Novita Communications          SPACO-Inc
                                                    Nuvia, Inc    Spectrum Health System
                                       NXP Semiconductors         Square
                                        Ohio IT Association       Starburst Accelerator LLC
                                                          Okta    Sterling Software, Inc.
                                         ON Semiconductor         Stoll America Knitting Machinery, Inc.
                                                OnSiteIQ Inc      Sunsong North America, Inc.
                              Palm Beach Tech Association         TAG
                                                        PayPal    Tamp Bay Tech
                                                    PEGRight      Taro Engineering LLC
Philadelphia Alliance for Capital and Technologies (PACT)         TaskRabbit
                                               Pirelli Tire LLC   TEAM Industries Inc.
                            Pittsburgh Technology Council         Tech Association of South Carolina
                                                   Postmates      Tech Birmingham
                                              PreciseLED.INC      Tech Collective
                                                        Pronix    Tech Council of Central Pennsylvania
                                            Propeller Health      Tech Rochester
             PVH Corp (Phillips-Van Heusen Corporation)           Tech San Diego
                                                 Qnergy, Inc.     Tech Titans
                                               quadric.io Inc     Tech:NYC
                                               Quallcom, Inc.     TechLauderdale
                                     R.H. Chen Engineering        TechNet
                                   Region Technologies Inc        TechNexus Venture Collaborative
                                    Remedy Analytics, Inc.        Technology Association of Georgia (TAG)
                                                       Remitly    Technology Association of Iowa (TAI)
                     Ricoh Printing Systems America, Inc.         Technology Association of Louisville Kentucky (TALK)
                  Roanoke-Blacksburg Technology Council           Technology Association of Oregon (TAO)
                                        Roblox Corporation        Technology Council of North Dakota
                                                 Rollbar, Inc.    Technology Councils of America (TECNA)
                                                   Salesforce     TechPoint
                                    SAMSON Controls, Inc.         Tekion
                                                           SAP    Texas BioMedical Research Institute
                                    SEBA International LLC        Texas Instruments
                                       SEDA Environmental         The Marskell Group, LLC
                                            Segment.io, Inc.      The Yes Platform, Inc.
                                         Selldorf Architects      TheraCare of New York Inc.
                                           Selux Diagnostics      Thumbtack
                                            Semex USA, Inc.       Tillster, Inc.
                      Semiconductor Industry Association          Titan Data Group Inc.
                           Shielding Integrity Services Inc.      Tomorrow Water
                                        Sigma Software LLC        Top Notch Logworks Inc.
                                         Silicon Valley Bank      Tracker Corp
                           Silicon Valley Leadership Group        Tri Marine Fish Company, LLC
                                      Simulations Plus, Inc.      Trinity Health
                      SK hynix memory solutions America           Turbo Air, Inc.
                                         Slack Technologies       Turo
                                           SLK America, Inc.      Twitter

                                                                                                                    7
Case 4:20-cv-04887-JSW Document 31-41 Filed 07/31/20 Page 12 of 12


          U.S. Chamber of Commerce         Wisconsin Technology Council (WTC)
              Utah Technology Council      Woodbridge Group
             V Plus O Communications       Workday, Inc.
                     VEB Solutions, Inc.   World Fresh Produce Inc.
              Venture Home Solar LLC       Worldwide ERC
                  VigiLanz Corporation     WorldWide HealthStaff Solutions Ltd.
                               VMWare      Xero
                         Voss USA Inc.     YOOBIC Inc.
                                Waymo      Zillow
     Webber, LLC (a Ferrovial company)     ZOLLER Inc
                West Coast Consulting      Zoom Video Communications, Inc.
                         Wi-Tronix, LLC    Zymergen, Inc.




                                                                                  8
